J-S42016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                          OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

RICHARD TRUMPER, JR.

                         Appellant                  No. 478 MDA 2017


             Appeal from the Order Entered February 21, 2017
               In the Court of Common Pleas of Union County
            Criminal Division at No(s): CP-60-CR-0000030-2014
                                        CP-60-CR-0000107-2013
                                        CP-60-CR-0000108-2013
                                        CP-60-CR-0000109-2013
                                        CP-60-CR-0000110-2013
                                        CP-60-CR-0000111-2013
                                        CP-60-CR-0000112-2013
                                        CP-60-CR-0000324-2013


BEFORE: OLSON, J., MOULTON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY MOULTON, J.:                    FILED NOVEMBER 15, 2017

     Richard Trumper, Jr. appeals pro se from the February 21, 2017 order

entered in the Court of Common Pleas of the 17th Judicial District (Union

County Branch) denying his petition for refund of crime victim compensation

fund. We affirm.

     On June 20, 2014, the trial court sentenced Trumper at eight different

docket numbers. Each sentencing order required Trumper to “pay any and all

applicable court costs, costs of prosecution, surcharges, and costs of parole
J-S42016-17



supervision.” See, e.g., Order, 6/26/14, CP-60-CR-0000107-2013.1 Trumper

asserts, and the dockets reflect, that he was assessed a $60 fee under section

11.1101 of the Crime Victims Act, 18 P.S. § 11.1101,2 for each docket.3

       On January 19, 2017, Trumper filed a petition for refund of crime victim

compensation fund alleging that under section 11.1101(a)(1) he should have

been required to pay only one $60.00 fee because there was one “sentencing

event.” The trial court treated the motion as a request to correct an illegal

sentence based on a patent error, and, on February 21, 2017, denied the

motion. See, e.g., Order, 2/21/17, CP-60-CR-0000107-2013. On March 8,




____________________________________________


       A sentencing order was entered at each docket on June 26, 2014 and
       1

each order included the quoted language.

       2   Section 11.1101 of the Crime Victim’s Act states:

            (a) Imposition.--

            (1) A person who pleads guilty or nolo contendere or who is
            convicted of a crime shall, in addition to costs imposed
            under 42 Pa.C.S. § 3571(c) (relating to Commonwealth
            portion of fines, etc.), pay costs of at least $60 and may be
            sentenced to pay additional costs in an amount up to the
            statutory maximum monetary penalty for the offense
            committed.

18 P.S. § 11.1101(a)(1).

       3As required by section 11.1101(b), Trumper was assessed $35.00 for
the Crime Victim’s Compensation Fund and $25.00 for the Victim Witness
Service Fund. See 18 P.S. § 11.1101(b) (providing for disposition of costs
collected under subsection 11.1101(a)).


                                           -2-
J-S42016-17



2017, Trumper filed a timely notice of appeal. He raises the following issue

on appeal:

         Whether Judge Louise Knecht erred when she determined
         that [Trumper] was not entitled to a refund of improperly
         collected funds pursuant to the Crime Victim Compensation
         Fund?

Trumper’s Br. at 2 (full capitalization omitted).

      Here, the sentencing orders required Trumper to pay “any and all

applicable court costs, costs of prosecution, surcharges, and costs of parole

supervision”; the orders did not specify any amount for the costs and

surcharges.    Order, 6/26/14.     Further, the sentencing orders were not

required to set the amount of costs assessed. See Richardson v. Dep’t of

Corr., 991 A.2d 394, 397 (Pa.Cmwlth. 2010) (noting that “the practice of a

judge ordering a defendant to pay costs, and leaving the assessment of the

amount to the clerk appears to be a common one, as it has been noted in our

cases a number of times, though never as a determinative fact”). Accordingly,

we conclude that there are no errors on the face of the sentencing orders.

Therefore, the trial court did not err in finding no patent error and dismissing

Trumper’s petition. See Commonwealth v. Holmes, 933 A.2d 57, 66-67

(Pa. 2007) (courts can exercise inherent power to correct patent errors only

when an illegal sentence is obvious, that is, where a sentence imposed is

clearly incompatible with record or black letter law).

      Further, to the extent Trumper is challenging the actions taken by the

Pennsylvania Department of Corrections and/or the Union County Clerk of


                                      -3-
J-S42016-17



Court after imposition of the sentencing order, the trial court lacked

jurisdiction to address such a challenge. See Spotz v. Commonwealth, 972
A.2d 125, 134 (Pa.Cmwlth. 2009) (noting trial court lacked jurisdiction over

challenges to the “governmental actions of [the clerk of courts] and [the

Department of Corrections]”); Commonwealth v. Parella, 834 A.2d 1253,

1256 (Pa.Cmwlth. 2003) (court of common pleas lacked subject matter

jurisdiction over inmate’s action to stop Department of Corrections from

making deductions from his prison account pursuant to Act 84; inmate did not

challenge   underlying    sentence   imposing   costs   or   restitution,   and

Commonwealth Court has exclusive original jurisdiction over petitions for

review of governmental action).

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/15/2017




                                     -4-